Name: 2000/23/EC: Council Decision of 6 December 1999 on the improvement of information on the Council's legislative activities and the public register of Council documents
 Type: Decision
 Subject Matter: documentation;  EU institutions and European civil service;  executive power and public service
 Date Published: 2000-01-13

 Avis juridique important|32000D00232000/23/EC: Council Decision of 6 December 1999 on the improvement of information on the Council's legislative activities and the public register of Council documents Official Journal L 009 , 13/01/2000 P. 0022 - 0023COUNCIL DECISIONof 6 December 1999on the improvement of information on the Council's legislative activities and the public register of Council documents(2000/23/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to its Rules of Procedure, and in particular Article 8 thereof,Whereas:(1) Openness is vital for democracy and accountability within the European Union and information to the public is one of the instruments to enhance such openness;(2) Without prejudice to Council Decision 93/731/EC of 20 December 1993 on public access to Council documents(1) and to the principles and limits governing the right of access to documents to be adopted under Article 255 of the Treaty establishing the European Community:- further efforts should be made to improve information on the Council's legislative activities as defined in Article 6 of its Rules of Procedure,- measures should be taken to enhance further the performance of the public register of Council documents accessible on the Internet (http://ue.eu.int) since 1 January 1999,- the Council's internal procedures for public access to its documents should be further rationalised by using information technologies and avoiding excessive bureaucracy,HAS DECIDED AS FOLLOWS:Article 1The General Secretariat of the Council shall make accessible to the public a list of the items on the provisional agendas of meetings of the Council and its preparatory bodies referring to cases where the Council acts in its legislative capacity, as defined in Article 6 of its Rules of Procedure.This list shall include references to the documents considered in respect of those items. It shall be available in advance of the respective meeting and be updated in case of any changes.Article 2The public register of Council documents shall also include references to the document number and the subject matter of classified documents. No reference shall be made to the subject matter if disclosure of this information could undermine:- the protection of the public interest (public security, international relations, monetary stability, court proceedings, inspections and investigations),- the protection of the individual and of privacy,- the protection of commercial and industrial secrecy,- the protection of the Community's financial interests,- the protection of confidentiality as requested by the natural or legal person who supplied any of the information contained in the document or as required by the legislation of the Member State which supplied any of that information.Article 3As soon as the necessary technical preparations have been made and at the latest by 1 July 2000, it shall be indicated in the register which documents have already been released to the public, and their content shall be made available on the Internet.Article 4This Decision shall be published in the Official Journal.It shall take effect as from 1 January 2000.Done at Brussels, 6 December 1999.For the CouncilThe PresidentT. HALONEN(1) OJ L 340, 31.12.1993, p. 43. Decision as amended by Decision 96/705/EC, ECSC, Euratom (OJ L 325, 14.12.1996, p. 19).